Citation Nr: 1032668	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-35 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in North 
Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received at St. Vincent Medical Center from July 22, 
2004 to July 23, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a September 2004 determination 
of the VA North Florida/South Georgia Veterans Health System in 
Gainesville, Florida.

The appeal is REMANDED to the VA Health Care System (HCS) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board remanded the case in November 2009 to the VA HCS for 
the VAMC to provide appropriate VCAA notice to the Veteran and to 
obtain specific information regarding the geographic 
accessibility of the nearest VA medical facility to the Veteran's 
home and associate that information with the claims folder.  
Additionally, the VAMC was required to forward the Veteran's 
claims folder and medical file to an appropriate VA physician in 
order to obtain a medical opinion with complete rationale as to 
whether the Veteran's medical condition was emergent in nature, 
and whether the VAMC was in fact "feasibly available."  
Thereafter, the Veteran's issue of entitlement to payment or 
reimbursement for unauthorized medical expenses incurred from 
July 22, 2004 to July 23, 2004 was to be readjudicated by the 
VAMC.  

Unfortunately, the Board finds that an additional remand is 
necessary prior to review of the Veteran's claim.  Specifically, 
during the pendency of this claim, the Veteran's claims folder 
was transferred to the Veterans Benefits Administration (VBA) by 
the Board in a separate November 2009 remand for evidentiary 
development pertaining to two other claims on appeal.  After the 
evidentiary development for those claims was completed, the 
Veteran's claims folder was readjudicated by the Appeals 
Management Center (AMC) in a May 2010 Supplemental Statement of 
the Case (SSOC) and subsequently returned to the Board for 
further appellate proceedings.  However, the Veteran's claims 
folder, to include the November 2009 Board remand pertaining to 
the issue of entitlement to payment or reimbursement for the cost 
of unauthorized medical expenses, was not sent to the VA HCS for 
evidentiary development of the Veteran's claim in accordance with 
the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 270 (1998) (holding that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand).  In light of the 
foregoing, the Board finds that the issue of entitlement to 
payment or reimbursement for the cost of unauthorized medical 
expenses incurred in conjunction with treatment received at St. 
Vincent Medical Center from July 22, 2004 to July 23, 2004 must 
be remanded to the VA HCS for evidentiary development in 
accordance with the Board's November 2009 remand instructions.  

Accordingly, the case is REMANDED to the VA HCS for the following 
actions:

1.	The VAMC must review the claims folder 
and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the VAMC should: (a) 
Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred on July 22, 2004 (see 
revised 38 U.S.C. §§ 1725, 1728, 
effective October 10, 2008; (b) Notify 
the veteran of the information and 
evidence he is responsible for 
providing; and (c) Notify the veteran 
of the information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency.

2.	The VA Medical Center should obtain 
specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the Veteran's home, and 
associate that information with the 
claims folder.

3.	After completion of the above 
development, the 
VAMC should obtain a medical opinion 
from the appropriate VA physician.  The 
claims folder and medical file must be 
made available to the examiner for 
review.  The physician should be 
requested to render an opinion as to 
whether the Veteran's medical 
condition, as documented in the private 
treatment records, and using the 
subjective standard provided in the 
governing regulations, and in 
consideration of the actual distance 
necessary to travel from the Veteran's 
home in Jacksonville, Florida to the 
VAMC was emergent in nature, and 
whether the VAMC was in fact "feasibly 
available."  The physician should 
provide a complete rationale for all 
opinions expressed.

4.	Thereafter, the VAMC should 
readjudicate the 
issue of entitlement to payment or 
reimbursement for unauthorized medical 
expenses incurred from July 22, 2004 to 
July 23, 2004.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.
Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated. The purposes of 
this REMAND are to further develop the record and to accord the 
Veteran due process of law. By this REMAND, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. No action is required of 
the Veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


